441 F.2d 1146
Aubrey MORRIS, Plaintiff-Appellee,v.FIDELITY & CASUALTY COMPANY OF NEW YORK and Wheless DrillingCompany, Defendants-Appellants.No. 71-1073 Summary Calendar.**Rule 18, 5 Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
May 10, 1971.

A. R. Christovich, Jr., Christovich & Kearney, New Orleans, La., for defendants-appellants.
Michael X. St. Martin, Waitz & St. Martin, Houma, La., for plaintiff-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana; Fred J. Cassibry, Judge, 321 F.Supp. 320.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966